USDC IN/ND case 4:19-cv-00064-HAB-JEM document 25 filed 12/14/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

CHRISTY NEFF,                                  )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )      Cause No. 4:19-CV-64-HAB
                                               )
ANDREW M. SAUL, Commissioner of                )
the Social Security Administration,            )
                                               )
         Defendant.                            )

                                              ORDER

         The United States Magistrate Judge’s Report and Recommendation (ECF No. 24) was

issued November 13, 2020, and the 14-day window within to object has passed with no objections

filed.

         ACCORDINGLY: Upon careful consideration of the Magistrate Judge’s Report and

Recommendation and the lack of objections thereto, the Report and Recommendation (ECF No.

24) is ACCEPTED AND ADOPTED.

         The Joint Stipulation to Award Attorney Fees Under EAJA (ECF No. 23) is GRANTED.

Plaintiff is awarded attorney fees in the amount of $4,797.06, to fully and completely satisfy any

and all claims for fees, costs, and/or expenses that may have been payable to Plaintiff in this matter

under the Equal Access to Justice Act, 28 U.S.C. § 2412. If the Commissioner can verify that

Plaintiff does not owe any pre-existing debt subject to an offset, the Commissioner will direct the

award to be made payable to Plaintiff’s attorney pursuant to the EAJA assignment signed by

Plaintiff and Plaintiff’s attorney.
USDC IN/ND case 4:19-cv-00064-HAB-JEM document 25 filed 12/14/20 page 2 of 2


     SO ORDERED on December 14, 2020.

                                    s/ Holly A. Brady
                                   JUDGE HOLLY A. BRADY
                                   UNITED STATES DISTRICT COURT




                                        2
